Citation Nr: 1455897	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  10-41 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a left wrist disability.  

2.  Entitlement to an initial compensable rating prior to August 31, 2011, and in excess of 10 percent thereafter for status post chest wall contusion.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training from June 1994 to November 1994 and had additional service with the Army Reserve.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which established a noncompensable rating for status post chest wall contusion and a 10 percent rating for the left wrist disability.  The Veteran appealed these initial ratings.  

During the course of the appeal, in an October 2011 Supplemental Statement of the Case (SSOC), the RO increased the rating of the Veteran's status post chest wall contusion to 10 percent effective August 31, 2011.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

In August 2012 the Veteran submitted a notice of disagreement for the effective date of his 10 percent staged rating for his chest wall contusion.  The Veteran was issued a Statement of the Case (SOC) in November 2013, and filed a substantive appeal, claiming clear and unmistakable error regarding the effective date.  The claim, however is not listed as separate issue above because the request for an earlier effective date for the grant of a staged rating of 10 percent is subsumed in the issue concerning whether higher ratings are warranted since the effective date of service connection.  The Court of Appeals for Veterans Claims has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, the Board must already evaluate whether the current staged evaluations are appropriate in this instance.

In October 2014, the Veteran provided testimony before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims file. 

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In the Veteran's VA medical records and lay statements, the Veteran indicated that his functional loss from his disabilities was severely painful, intolerable, and severe, impacting his daily life.  His August 2011 VA examiner noted that the Veteran's sternum / chest wall pain interferes with ability to lift, carry, exercise, and conduct outside work.  He also noted the Veteran was limited to desk work now, cannot drive long distances and that pain was beginning to interfere with his sleep.  In his October 2014 hearing he stated that he was currently unemployed and looking for home work, but was in and out of work since 2009 and that his disabilities affected his ability to drive, which was part of his previous jobs, as well as the ability to sit at a desk for a long period of time.  Based on the Court's holding in Rice, the Board has considered the TDIU claim as part of the Veteran's pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.

The issues of service connection for the left thumb and reopening claims for service connection for the left ankle, back, and neck conditions were raised by the record during the October 2014 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran essentially contends that his service-connected disabilities are more severe than contemplated by his current 10 percent ratings, and that his 10 percent rating for his status post chest wall contusion should have been assigned prior to August 31, 2011.  

First, the Veteran stated during his October 2014 hearing that he had applied for Social Security benefits for his service-connected disabilities.  These records are relevant and should be obtained upon remand.  38 C.F.R. § 3.159(c)(2) (2014).

Second, the Board notes that since it has determined herein that a claim for a TDIU is part of the pending increased rating claim, the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  Therefore, on remand, he should be sent an appropriate notification letter.

In February 2014, the Veteran wrote that his conditions were getting worse as he got older and weaker.  Although a remand is not required solely because of the passage of time, because the record indicates that the severity of the symptoms associated with the Veteran's service-connected disabilities may have increased in severity over the past three years, the claims should be remanded for VA examinations to determine the current severity of the Veteran's service-connected left wrist disability and status post chest wall contusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (stating that where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted).

Accordingly, the case is REMANDED for the following actions:

1.  Request, directly from the Social Security Administration, copies of any adjudication on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. 

2. Furnish the Veteran with notice concerning how to substantial his claim for an increased rating on the basis of TDIU. 

Request that the Veteran complete and return a TDIU claim form so information can be obtained concerning his work background, education and training.

The claim should be further developed as necessary based on the response.  

3.  Schedule the Veteran for a VA examination to assess the current severity of his left wrist disability.  The examiner should review the claims folder and note such review in the examination report.  All indicated tests and studies should be performed and the examiner should review the results of any testing prior to completion of the report. 

The examiner must explain the rationale for any opinion rendered.

The examiner is asked to assess the severity of the Veteran's service-connected left wrist, which should include a discussion about the ranges of motion of the wrist, including whether any ankylosis is present and, if so, the degree thereof.  All limitation of function must be identified.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also address whether the tingling the Veteran references in his October 2014 hearing is a neurological manifestation of the service-connected wrist disability. 

Also, the examiner should provide information concerning the functional impairment resulting from the service-connected disability on the ability to function and perform tasks in a work setting.  

4.  Schedule the Veteran for a VA examination to assess the current severity of his chest wall contusion, muscle group muscle group XXI.  The claims file, including a copy of this REMAND, must be provided to the examiner for review. After conducting any appropriate and required testing, the examiner must describe in detail the current signs, symptoms, and manifestations of the service-connected status post chest wall contusion.  Findings must include assessments of any associated residual scarring, weakness, and neurological symptoms as objectively found.  

Also, the examiner should provide information concerning the functional impairment resulting from the service-connected disability on the ability to function and perform tasks in a work setting.  
5.  Then, after ensuring any other necessary development has been completed, the RO should readjudicate the Veteran's claims and adjudicate the TDIU.  If any benefit sought on appeal remains denied, bearing in mind that the TDIU claim is considered to be on appeal currently, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and afford an appropriate time period for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




